Citation Nr: 0415696	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  99-18 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than March 7, 
1998, for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD, effective June 13, 1997, and an evaluation 
in excess of 70 percent, effective July 22, 2003.


REPRESENTATION

Appellant represented by:	Maria M. Chesterton, attorney 
at law


WITNESSES AT HEARING ON APPEAL

Appellant and K.C.



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
January 1970.

This appeal initially arose from a May 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which granted service connection 
for PTSD and assigned a 10 percent evaluation, effective 
March 7, 1998.  The veteran appealed that decision to the 
Board of Veterans' Appeals (Board).  In a decision dated in 
January 2001, the Board denied entitlement to an earlier 
effective date for the grant of service connection and 
granted an initial evaluation of 30 percent for the PTSD.  
The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).

In February 2003, the parties submitted a Joint Motion For 
Remand And To Stay Proceedings.  The parties asserted that in 
adjudicating the claim, the Board failed to consider McGrath 
v. Gober, 14 Vet. App. 28 (2000).  The parties further 
asserted that the Board failed to properly satisfy VA's duty 
to notify the veteran of the allocation of the burdens 
between him and VA of obtaining necessary evidence, and 
failed to provide sufficient reasons and bases to support its 
conclusion that VA provided adequate notice of the 
information and evidence necessary to substantiate the 
veteran's claim.  

In a February 2003 order, the Court granted the joint motion 
and vacated that part of the Board's January 2001 decision 
that denied an effective date earlier than March 7, 1998, for 
the grant of service connection for PTSD, and denied the 
initial assignment of a rating in excess of 30 percent for 
PTSD.  

In a February 2004 rating decision, the RO increased the 
evaluation of the veteran's PTSD to 70 percent, effective 
July 22, 2003.  A supplemental statement of the case (SSOC) 
issued later that month explained that the RO increased the 
evaluation of the veteran's PTSD to 70 percent, effective 
July 22, 2003; and that a higher evaluation in excess of 30 
percent from March 7, 1998 to July 22, 2003 was not 
established.  It was also noted that the RO denied an 
effective date earlier than March 7, 1998 for the grant of 
service connection for PTSD.  

An April 2004 rating decision granted the veteran a total 
(100 percent) disability rating based on individual 
unemployability (TDIU), effective July 22, 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Multiple unappealed RO decisions from 1979 to 1994 denied 
service connection for a psychiatric disorder, to include 
PTSD; the veteran submitted an application to reopen his 
claim for service connection for PTSD on June 13, 1997; the 
RO denied that application but after the veteran submitted a 
timely notice of disagreement with that determination, VA 
medical records were received, which retroactively showed 
that the veteran had PTSD linked to his combat duty in 
Vietnam.  

3.  For the period from June 13, 1997 to July 22, 2003, the 
veteran's PTSD was manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, but did not result in reduced reliability and 
productivity.

4.  For the period beginning July 22, 2003 the veteran's PTSD 
has been manifested by severe but not total social and 
industrial impairment.





CONCLUSIONS OF LAW

1.  An effective date for the grant of service connection for 
PTSD of June 13, 1997, but no earlier than that date, is 
warranted. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2003).

2.  The criteria for an initial scheduler rating in excess of 
30 percent for PTSD, from June 13, 1997 to July 21, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2003).

3.  The criteria for an initial scheduler rating in excess of 
70 percent for PTSD, effective July 22, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claims prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003; Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the May 1999 rating decision on appeal, the 
June 1999 statement of the case (SOC), a June 2001 rating 
decision, a February 2004 rating decision and a February 2004 
supplemental statement of the case (SSOC) adequately informed 
him of the information and evidence needed to substantiate 
his claims.  The Board observes that a July 2003 VCAA notice 
letter and the February 2004 SSOC informed him of the VCAA's 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini, supra, held in part that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The initial AOJ decision regarding the veteran's claims was 
dated in May 1998, prior to the VCAA notice.  As noted above, 
VCAA provisions were subsequently considered and complied 
with.  The July 2003 VCAA notice was provided prior to the 
February 2004 SSOC, which also notified the veteran of the 
VCAA, and prior to the return of the veteran's claims to the 
Board.  There is no indication that there is additional 
evidence to obtain; and there has been a complete review of 
all the evidence of record.  The Board finds that there is no 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board elaborates on this particular procedural point below. 

The veteran appealed a May 1999 rating decision.  Only after 
that rating action was promulgated did the AOJ, in July 2003 
and February 2004, provide notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  

Because the VCAA notice regarding this claim was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  The appellant has been afforded opportunities to 
submit information relating to any additional evidence that 
may be available during the pendency of his claims.  He has 
failed to identify any sources of additional outstanding 
evidence or indicate that he was in the process of obtaining 
additional evidence.  It is clear that there is no additional 
relevant evidence that has not been obtained and that the 
appellant desires the Board to proceed with its appellate 
review.  See Quartuccio, supra; Pelegrini, supra. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the appellant in July 2003 and February 
2004 were not given prior to the first AOJ adjudication of 
the claims, they were provided by the AOJ prior to the most 
recent transfer of the appellant's case to the Board, and the 
content of the notices fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
July 2003 notice was provided, the case was readjudicated and 
an SSOC was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claims.  In the July 2003 letter, the RO requested 
that "[i]f there is any other evidence or information that 
you think will support your claim, please let us know."  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra; see 
also 38 C.F.R. § 20.1102 (harmless error).  In the case of 
the veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all available service medical records 
and post-service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that in July 2003 VA conducted a medical 
examination with regard to the veteran's claim for an 
increased initial evaluation for PTSD.  The Board finds that 
the relevant medical evidence of record, to include the 
report of this VA examination, is adequate for rating 
purposes; it contains sufficient detail to make a decision on 
this issue.  Thus, there is no duty to provide another 
examination with regard to this issue on appeal.  38 U.S.C. § 
5103A(d);  38 C.F.R. § 3.159(c)(4).  

Turning to the veteran's claim for an earlier effective date 
for the grant of service connection for PTSD, the Board 
observes that the present decision does partially grant the 
benefit sought on appeal.  There is no reasonable possibility 
that further development of the claim by VA would result in 
an earlier effective date.  Additional VA medical examination 
at this point would not result in evidence pertinent to the 
claim for an earlier effective date.  Nor, in the context of 
the law that applies to this case, is there any indication in 
the record that there is any evidence that could substantiate 
the claim that has not been obtained.  The veteran has failed 
to identify any additional outstanding medical evidence that 
would be relevant to this claim.  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001), codified as amended at 38 
C.F.R § 3.159(d).

Furthermore, where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.  The failure to carry out such 
required development under those circumstances is 
nonprejudicial error under 38 U.S.C.A. § 7261(b) (in 
conducting review of BVA decision, the Court of Appeals for 
Veterans Claims (Court) shall take due account of the rule of 
prejudicial error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (stating "strict adherence [to the law] does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in this Court's 
unnecessarily imposing additional burdens on the BVA and [the 
Secretary] with no benefit flowing to the veteran").  These 
legal principles were stated clearly in Valiao v. Principi, 
17 Vet. App. 229 (2003).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Factual Background

The veteran contends that his service-connected PTSD warrants 
an initial evaluations in excess of 30 percent, effective the 
date of the grant of service connection, and an evaluation in 
excess of 70 percent, effective July 22, 2003.  The veteran 
contends that his PTSD should be evaluated as 100 percent 
disabling since the effective date of service connection.  
The veteran also claims that the effective date of service 
connection for PTSD should be earlier than March 7, 1998.  He 
contends that the effective date should be in 1983 or 1984, 
at which point VA medical records note treatment for PTSD or 
provide diagnoses of PTSD.  He contends that he received 
psychiatric treatment for PTSD from 1970 to 1976.  

The Board notes out that the veteran's attorney asserted that 
the RO committed clear and unmistakable error (CUE) in an 
April 2004 written presentation on the veteran's behalf.  The 
statement submitted by the attorney fails to clearly and 
specifically set forth alleged errors of fact or law in any 
relevant RO decision, the legal or factual basis for the 
allegations of error, and why the result (an effective date 
for the grant of service connection for PTSD prior to March 
7, 1998) would have been different but for such alleged 
errors.  Thus, the attorney has failed to raise a valid claim 
of clear and unmistakable error in any rating decision.  38 
C.F.R. § 3.105(a) (2003); Simmons v. Principi, 17 Vet. App. 
104 (2003).  The question remains whether an earlier 
effective date is warranted under the applicable law and 
regulation.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Turning to the procedural history of the veteran's claim for 
service connection for PTSD, the evidence reflects that he 
originally filed a claim in April 1979 for service connection 
for manic depression, which was denied by an RO decision in 
November 1979.  That decision noted that there was no 
evidence of neurosis or psychosis in service or within one 
year after discharge.  The veteran filed additional claims 
for service connection.  In March 1984, the veteran filed a 
claim for service connection for a nervous condition, to 
include PTSD, which the RO characterized as a claim for PTSD.  
In a September 1984 rating decision, the RO denied that 
claim, noting that service connection for an explosive 
personality had been denied by its earlier November 1979 
decision, and that VA outpatient treatment records showed the 
same explosive pattern and did not confirm a diagnosis of 
PTSD.  In a January 1993 decision, the RO denied service 
connection for a nervous condition based on a finding that 
the evidence did not show a nervous condition was incurred in 
or aggravated by service.  A claim for service connection due 
to exposure to Agent Orange was deferred pending additional 
Agent Orange regulations.  In an April 1994 decision, the RO 
denied service connection for a nervous condition, to include 
due to exposure to Agent Orange, based upon findings that a 
nervous condition was not incurred in or aggravated in 
service, nor was there evidence to show a positive 
association between a nervous condition and exposure to 
herbicides while in Vietnam.  In the absence of timely 
appeals (within one year of notification of the respective 
decisions), these decisions became final.

On June 13, 1997, the veteran again filed an application to 
reopen a claim for service connection for PTSD.  In a 
December 1997 decision, the RO, in pertinent part, found that 
the veteran had failed to submit new and material evidence to 
reopen his claim; the RO noted that the record continued to 
be devoid of medical evidence of a diagnosis of PTSD.  By a 
statement dated March 20, 1998 and received by the RO on 
March 27, 1998, the veteran furnished detailed stressor 
information and contended that his condition had had resulted 
in chronic sleep problems and prevented him from keeping a 
job and from being around people, which the RO apparently 
construed as an application to reopen a claim for service 
connection for PTSD.  (The Board finds that this statement 
was a timely notice of disagreement to the June 1997 
decision-see analysis below.)  The RO found that the veteran 
had not submitted new and material evidence to reopen his 
claim in a April 1998 decision; it was again noted that the 
veteran had not been diagnosed with PTSD.  The same day the 
veteran was notified of the RO's decision a copy of a March 
7, 1998 VA examination diagnosing the veteran with PTSD and 
relating it to the veteran's experiences in Vietnam was 
associated with the claims file.  An October 1998 report from 
the U. S. Armed Service Center for Research of Unit Records 
(USASCRUR) confirmed the veteran's participation in combat 
while in Vietnam.  A May 1999 RO decision granted service 
connection for PTSD and assigned a 10 percent rating, 
effective from March 7, 1998, which the RO determined as the 
date entitlement arose.  

In July 2003, the veteran submitted additional VA treatment 
records that had not previously been made part of the record.  
These include an April 1983 Report of Contact from Vet Center 
Services indicating that the veteran came in and appeared to 
be very depressed and emotionally dysfunctional with feelings 
of homicidal tendencies and signs of alcohol dependency.  The 
Report notes that the veteran and his family had been 
receiving PTSD counseling in a one-on-one setting at the Vet 
Center, off and on since January 1983.  The recommendation 
was that the veteran receive in-patient psychiatric treatment 
for depression and anger, and follow-up at the Vet Center in 
the areas of PTSD counseling and group support for the 
family.  A March 1984 Overall Treatment Plan provides a 
pertinent provisional diagnosis of PTSD.  A March 1984 
psychiatric consultation, requested with the provisional 
diagnosis of rule out PTSD, resulted in a diagnosis of PTSD.  
An April 1989 VA medical certificate provides a diagnosis of 
PTSD, severe.  

The report of the March 1998 VA examination provides that the 
veteran complained of depression, nightmares and intrusive 
thoughts about Vietnam, and difficulties with attention, 
concentration and sleeplessness.  He stated that he had 
problems with his memory and felt anxious and nervous around 
people, indicating that his mind would go blank.  The veteran 
reported that he had had more than 50 assault and battery 
charges and had been in jail 30 to 40 times because he would 
lose control when dealing with people and explode.  As a 
consequence, he stated that he lived by himself and had no 
friends, which he attributed to his experiences in Vietnam.  
The veteran had been married three times and had more than 
six relationships with other women that lasted less than two 
years.  He reported that he had been treated for depression 
and hospitalized 6 to 7 times and had 2 previous suicide 
attempts.  The veteran indicated that he had been fired or 
quit more than 100 jobs, since his discharge from service, 
and had not worked since November 1996.  

On examination, the veteran's affect was flat and his mood 
was depressed and anxious.  He appeared to have mild 
difficulty with attention and concentration.  Although the 
veteran reported having had suicidal thoughts in the past, he 
did not have any at the time of the March 1998 examination.  
However, he was having intrusive thoughts and flashbacks 
about Vietnam.  The veteran denied any hallucinations or 
delusions.  He had good insight and judgment, was alert and 
his memory appeared intact.  His speech was clear and 
coherent without tangentially or circumstantiality.  

The Axis I diagnosis was PTSD, mild.  The Axis II diagnosis 
was anti-social personality traits and borderline personality 
traits.  His Axis V Global Assessment of Functioning (GAF) 
score was "around 55."  

At a May 2000 video conference hearing, the veteran testified 
that he began outpatient treatment at the Fort Sill VA 
Medical Center (VAMC) in 1998, that he now went to the 
Oklahoma City VAMC for medications, and that he was taking 
Prozac and something for his stomach.  He stated that he 
continued to experience flashbacks and intrusive thoughts, 
had nightmares at least two to three times a week, and 
continued to have difficulty controlling his anger.  The 
veteran admitted to having been arrested for assault and 
battery about 50 times and having lost every job due to an 
argument (about 100 jobs since discharge from the service).  
He was last employed in November 1997 driving a truck.  He 
said that he did not attend any community or social 
functions, that he had been married three times, and that he 
only saw his children two or three times last year.  The 
veteran admitted on a good night to getting up to six hours 
of sleep, otherwise he wandered around and sometimes checked 
the perimeter of the area.  Ms. K. C. testified that she had 
known the veteran almost eleven years, having and breaking 
off a relationship many times.  She related that they sleep 
at opposite ends of the house and the veteran normally sleeps 
on the floor because he thrashes about, hollers and kicks 
until he finally wakes up, prowls around awhile and tries to 
go back to sleep; sometimes he sleeps outside in a lawn 
chair.  K. C. stated that the veteran cannot stand crowds and 
that she made the veteran leave a restaurant the night before 
when they had bad service because she did not want him to 
open his mouth.

The veteran was provided another VA PTSD examination in June 
2003.  The report provides that the examiner reviewed the 
veteran's claims file prior to the examination.  The 
veteran's wife was present during the examination.  The 
veteran reported that he continued to have nightmares four to 
five times a week, problems sleeping that prevented him and 
his wife from sharing the same bed, intrusive thoughts during 
the day, and no more than one or two hours of sleep at a time 
with never more than four hours total.  When he woke up, he 
checked the perimeter of his house and yard.  The veteran 
continued to have significant problems with his temper and 
anger.  He and his wife agreed that it had gotten worse over 
the last several years.  The veteran mentioned problems with 
depression, at which point he might lay around for a day 
without doing anything, as well as sensitivity to unexpected 
sounds.  

The veteran had been married for less than one year.  The 
veteran said that he tried to stay busy to avoid unpleasant 
intrusive thoughts.  He enjoyed fishing, but could not do so 
often because he could not be in the sun for long.  The 
veteran and his wife had very little social life and the 
veteran had alienated his own children.  He has a fair 
relationship with his grandchildren but only tolerated them 
for 30 minutes at a time, at which point he went to his room.  
He and his wife went to church once in a while.  He enjoyed 
church but was frightened there, sat in the back, and was the 
last to arrive and the first to leave.  The veteran mentioned 
that in his own opinion it would be very difficult for him to 
be involved in any work activity at the current time because 
of his great difficulty in being around other people and his 
continued problems with his temper.  

On mental status examination, the veteran was casually and 
appropriately dressed.  He was oriented x4 but did not know 
the actual date, nor could he guess closely the actual date 
but did know it was July 2003.  There was no evidence of 
formal thought disorder.  The veteran reported auditory 
hallucinations that did not appear to be a significant factor 
in his daily functioning.  The veteran had some occasional 
suicidal and homicidal ideation, on which he had not acted 
seriously.  His verbal analysis skills were within normal 
limits.  He was able to engage in abstract thinking, and 
there was no impairment of thought process or communication 
noted in the examination that would have a significant impact 
on his social skills or work potential.  

The examiner provided an Axis I diagnosis of PTSD with 
associated sleep disorder, depression and nervousness.  No 
other Axis I disorders were identified.  No Axis II diagnosis 
was made.  The Axis V GAF score was 52, and was specifically 
noted to be due to the veteran's PTSD.  

The examiner stated that the veteran continued to have 
ongoing evidence of PTSD.  His symptoms had continued with 
increases as noted, particularly in the areas of heightened 
and ongoing difficulty controlling his temper and ongoing 
difficulty in alienating people around him, including his own 
children.  The veteran's social activities were extremely 
limited by his PTSD.  The veteran got along reasonably well 
with his wife, although they sometimes got into shouting 
matches which was quite stressful for them.  The veteran 
avoided other social interactions for the most part by 
isolating himself.  He would have great difficulty in holding 
a job if he had to interact in any significant way with other 
people.  His ability to interact with others appeared to have 
deteriorated in the last several years.  Overall, the 
veteran's PTSD with associated problems with depression, 
sleep and nervousness, produced considerable to severe levels 
of dysfunction in his social activities and work potential.  
The examiner stated that no other mental health disorders 
than those mentioned [i.e., PTSD] were found in the 
examination.  

Legal Analysis 

Earlier Effective Date

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(a).  The effective date for the grant of 
service connection is the day following separation from 
active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(b)(2).  If new 
and material evidence (other than service department records) 
is received within the one-year appeal period, it will be as 
though the former decision had not been rendered. 38 C.F.R. § 
3.400(q)(1)(i).  The effective date for a claim that has been 
granted after a final disallowance is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).

The RO denied claims for service connection for PTSD 
submitted in 1979, 1984, 1987, 1989 and 1992.  The denials 
became final when the veteran did not appeal them.  38 
U.S.C.A. §§ 1110, 7105 (West 2002); 38 C.F.R. §§ 3.103, 
20.1103 (2003).  

Multiple unappealed RO decisions from 1979 to 1994 denied 
service connection for a psychiatric disorder, to include 
PTSD.  The veteran submitted an application to reopen his 
claim for service connection for PTSD on June 13, 1997.  
After the RO denied that application in December 1997, the 
veteran submitted a statement received in March 1998, wherein 
he furnished detailed stressor information and contended that 
his condition had had resulted in chronic sleep problems, 
unemployability, and social withdrawal, which the RO 
apparently construed as an application to reopen a claim for 
service connection for PTSD.  The Board finds that this 
statement is a timely NOD to the December 1997 RO decision 
noted above.  Subsequently received VA medical records showed 
that the veteran had PTSD linked to his combat duty in 
Vietnam.  While a November 1997 VA examination found that the 
veteran did not fully (emphasis added) meet the diagnostic 
criteria for PTSD, a subsequent March 20, 1998 VA examination 
clearly found otherwise (the RO held that this was the 
correct effective date because entitlement did not arise 
until a diagnosis of PTSD was established).  The latter 
examination was more thorough in nature when compared to the 
November 1997 evaluation.  Vet Center and VA medical records 
received in July 2003 show that the veteran was treated for 
PTSD in the 1980s.  

Applying the pertinent VA regulations to the facts of this 
claim, the Board finds that  an effective date of June 13, 
1997 is warranted for the grant of service connection for 
PTSD.  The provisions of 38 C.F.R. § 3.400(q)(1)(ii) 
specifically provide that the effective date of an award of 
compensation, based on a claim reopened after final 
disallowance, will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  However, in 
McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held 
that, in determining the correct effective date for the grant 
of service connection, the date of the evidence of 
entitlement is submitted to VA is not relevant.  Rather, if 
the medical evidence indicates that the veteran suffered from 
the disorder retroactively and a claim for service connection 
was pending at that time, a retroactive effective date is 
applicable.  In other words, the "date entitlement arose" in 
38 C.F.R. § 3.400(b)(2) may be prior to VA's receipt of the 
evidence of such entitlement.  

In finding that an effective date prior to June 13, 1997 is 
not warranted, the Board notes that McGrath also held that 
the effective date cannot be earlier than the date of receipt 
of the claim.  Thus, even though the veteran has submitted 
evidence that he was diagnosed with PTSD as early as 1983, 
the effective date of service connection cannot be earlier 
than June 13, 1997, the date of receipt of his claim. There 
is no evidence of record dated between the final 1994 RO 
decision and the date of receipt of the veteran's June 13, 
1997 application that can be construed as an earlier formal 
or informal claim.  38 C.F.R. § 3.155.  Thus the Board finds 
that an effective date prior to June 13, 1997 for the grant 
of service connection for PTSD is not warranted.

It is the "unequivocal command" of 38 U.S.C.A. § 5110(a) that 
the effective date of benefits cannot be earlier than the 
filing of an application therefore, Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 
(2000), June 13, 1997 is the earliest effective date for a 
grant of service connection for PTSD that the law allows.  
Thus, the fact that the VA records dated in March 1983 and 
1984 provide diagnoses of PTSD do not result in an earlier 
effective date.  A claim for VA benefits, whether formal or 
informal, must be in writing and must identify the benefit 
sought.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 
3.155; Rodriquez, supra; Lalonde v. West, 12 Vet. App. 377 
(1999). While the VA should broadly interpret submissions 
from a veteran, it is not required to conjure up issues not 
specifically raised.  Brannon v. West, 12 Vet. App. 32 
(1998).  Treatment records do not constitute informal claims 
when service connection has not yet been established for the 
condition.  38 C.F.R. § 3.157; Lalonde, supra.  

The Court has held that "[w]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995) [citing Sabonis, 
supra].  There is no interpretation of the facts of this case 
that will support a legal basis for an effective date earlier 
than June 13, 1997 for the grant of service connection for 
PTSD.  Since the law is dispositive, entitlement to an 
effective date for the grant of service connection for PTSD 
earlier than June 13, 1997 must be denied.  Sabonis, supra.

Entitlement to Increased Evaluations for PTSD

The Board notes that when the veteran initiated his appeal of 
this issue, he was appealing the original assignment of 
disability evaluation following award of service connection.  
As such, the severity of this disability is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disability.  There 
is nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The rating criteria provide that a 30 percent rating is 
warranted for PTSD manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent evaluation.  Id.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
evaluation.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 30 
percent for PTSD, from June 13, 1997 to July 21, 2003.  

In so finding, the Board notes that a 50 percent rating is 
not warranted as the medical evidence overall does not show 
that the veteran's PTSD was productive of occupational and 
social impairment with reduced reliability and productivity 
during the first period of time in question.  There is no 
medical evidence of impairment in thought processes or 
communication, difficulty in understanding complex commands, 
impaired judgment, persistent delusions or hallucinations, 
inability to perform activities of daily living, or 
disorientation to time or place.  The March 1998 VA 
examination report provides that the veteran was having no 
delusions, hallucinations or suicidal thoughts at that time.  
On examination, the veteran made good eye contact and was 
alert.  His memory was intact and his judgment and insight 
were not impaired.  The veteran's speech was clear and 
coherent with no blocking, flight of ideas or loosening of 
associations.  

The Board recognizes that the March 1998 VA examination found 
the veteran's Axis V GAF to be "around 55."  By definition, 
the GAF scale considers psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness, and does not include impairment in 
functioning due to physical (or environmental) limitations.  
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter 
DSM- IV]; 38 C.F.R. § 4.125 (2003).

According to the GAF Scale, a score between 51 and 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) 
(emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.  

Thus, the veteran's GAF score of 55 is consistent with 
moderate impairment of psychological, social and occupational 
functioning.  The Board is aware that this March 1998 GAF 
score of 55 is close to the veteran's July 2003 GAF score of 
52, and that he is evaluated as 70 percent disabling as of 
that date.  However, aside from the fact that the lower score 
indicates greater impairment, the veteran's March 1998 GAF 
score of 55 includes impairment caused by his Axis II 
personality traits.  The March 1998 VA examiner specifically 
opined that the veteran's PTSD was mild, and that he also had 
some personality trait problems.  The actual Axis I diagnosis 
describes the veteran's PTSD as mild.  As a result, only some 
of the veteran's March 1998 impairment can be attributed to 
his service-connected PTSD.  By contrast, the July 2003 GAF 
score of 52 is assigned solely for the veteran's service-
connected PTSD.  Thus, the entire amount of that impairment 
can be attributed to his service-connected PTSD.  

In light of the foregoing, the evidence when considered in 
its totality does not present a picture of impairment for a 
50 percent rating as contemplated by the rating criteria.  
There is no evidence that the veteran's PTSD has been more 
severe than the extent of disability contemplated in a 30 
percent evaluation at any time during the period of this 
initial evaluation.  Fenderson, supra.  Thus, the 
preponderance of the evidence is against the assignment of a 
rating in excess of 30 percent for the veteran's PTSD from 
June 13, 1997 to July 21, 2003.  38 C.F.R. §4.130, Diagnostic 
Code 9411.

The Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 70 percent, effective 
July 22, 2003.  

In so finding, the Board notes that there is no evidence of 
gross impairment in thought processes or communication; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); or memory loss for names of close relatives, own 
occupation, or own name.  The July 2003 VA examination found 
that there was no evidence of formal thought disorder.  
Although the veteran reported auditory hallucinations, they 
did not appear to be a significant factor in his daily 
functioning.  His verbal analysis skills were within normal 
limits, he was able to engage in abstract thinking, and there 
was no impairment of thought process or communication noted 
in the examination that would have a significant impact on 
his social skills or work potential.  Although the veteran's 
PTSD limited his social interactions, he recently had gotten 
married and got along reasonably well with his wife.  He 
sometimes went to church and did see his grandchildren.  He 
was appropriately dressed.  

The veteran's GAF score of 52, as set forth in the report of 
the July 2003 VA examination, is evidence that the veteran 
does not warrant a 100 percent schedular evaluation.  
According to the GAF Scale, a score between 51 and 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) 
(emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.  

The Board recognizes that the veteran is entitled to a TDIU, 
based on the sole service-connected disability of PTSD.  The 
Board does not find that this fact alone warrants a 100 
percent schedular evaluation.  A 100 percent rating requires 
total occupational and social impairment (emphasis added).  
38 C.F.R. § 4.130, Diagnostic Code 9411.  As noted above, the 
veteran's PTSD does not result in total social impairment.  

As the preponderance of the evidence is against the claims 
for initial evaluations in excess of 30 percent for PTSD, 
from June 13, 1997, to July 21, 2003, and to a rating in 
excess of 70 percent thereafter, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

An effective date of June 13, 1997 for the grant of service 
connection for PTSD, but not earlier than that date, is 
granted.  

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD, from June 13, 1997, to July 21, 2003, is denied.

Entitlement to an evaluation in excess of 70 percent for 
PTSD, effective July 22, 2003, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



